DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 01/31/2020 for application number 16635841. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/31/2020, 04/24/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendments
5.	The preliminary amendments filed 01/31/2020 has been entered and made of record.


REASONS FOR ALLOWANCE
The instant invention is related to reconstructing the 3D surface of an object using stereo vision and structured light patterns based on optimizing output.

Prior art was found for the claims as follows:
Re. Claim 1, SUN ET AL: 'Object surface recovery using a multi-light photometric stereo technique for non-Lambertian surfaces subject to shadows and specularities', IMAGE A'-JD VISION COMPUTING, ELSEVIER, GUILDFORD, GB, vol. 25, no. 7, 6 May 2007 (2007-05-06), pages 1050-1057,XP022062607 discloses: 
a)    a projection of a lighting (20) onto the surface (11) by a first projector (3) [multi-light source photometric stereo system for projecting light on to a surface |Abstract];
b)    an acquisition of a stereoscopic image of the surface by a first sensor (1) and by a second sensor (2) that are arranged in two different locations [multi-light source photometric stereo system including stereo image acquisition devices for imaging structured light pattern located within a field of view | Abstract];
c)    a detection of one or several specularity/specularities (10) on each of the images of the sensors [Is first value a highlight': the specularities are detected on the sensor images |Figure 2, Page 1053];
the method being characterized in that it implements: d)    an extinction of one or several portion(s) of the lighting (20) causing the specularity/specularities in the direction of the sensor(s) [different stereoscopic images are acquired, corresponding to the
extinguishing of different parts of the lighting | page 1052, column 2 and page 1053];


the operations a) to e) also being carried out by projecting a lighting (20) onto the surface by a second projector (4), the second projector being arranged at a location different from the first projector [figure 1 showing the different positions of the projectors |Page 1052];

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The features are “…A method (PI, P2) for non-destructive inspection of an aeronautical part (5), by acquisition of stereoscopic images and determination of a three-dimensional model of the part (5), the part (5) being delimited by a surface (11)…”
“…the method implementing a determination of the three-dimensional model of the part (5) from the stereoscopic images obtained during the acquisition e) under lighting of the first projector (3) and stereoscopic images obtained during the acquisition e) under lighting of the second projector (4),…”
“…a first three dimensional model of the part (5) being determined from the images obtained during an acquisition e) under lighting of the first projector (3), a second three-dimensional model of the part (5) being determined from the images obtained during an acquisition e) under lighting of the second projector (4), and a third three-dimensional model of the part (5) being determined by fusion of the first model and the second model.”
This feature is not found or suggested in the prior art.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

9.	Claims 1-7 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488


/HOWARD D BROWN JR/Examiner, Art Unit 2488